NUMBER 13-19-00319-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


       IN THE INTEREST OF F.L.B., A.C.B., J.G.B., E.B.M,
                        CHILDREN


         On appeal from the 377th Judicial District Court
                   of Victoria County, Texas.


                 ORDER TO FILE APPELLANT’S BRIEF

              Before Justices Benavides, Hinojosa, and Perkes
                             Order Per Curiam

      This cause is before the Court on appellant T.M.’s first motion for extension of

time to file her brief on the merits. Appellant has requested an additional thirty days to

file the brief in this matter.      This Court, having fully examined and considered

appellant’s motion, is of the opinion that, in the interest of justice, appellant’s first motion

for extension of time to file her brief should be granted in part and denied in part with

this order.
      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited

deadlines and procedures.        See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. The appellant’s brief is due within

20 days after the later of the date the clerk’s record was filed or the date the reporter’s

record was filed, and appellee’s brief is due 20 days after the date the appellant’s brief

was filed. TEX. R. APP. P. 38.6(a), (b). The intermediate appellate courts are directed

to ensure “as far as reasonably possible” that appeals are brought to final disposition

within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). In

accordance with the limited time for consideration of these appeals, this Court requires

strict adherence to the briefing rules in appeals of parental termination cases, such as

this appeal, and looks with disfavor upon the delay caused by requests for extensions

of time to file the brief. See TEX. R. APP. P. 38.6; see also id. R. 28.4. Accordingly, it

is the policy of this Court to limit extensions of time to file a brief to one ten-day extension

of time absent truly extraordinary circumstances. Id. R. 38.6(d).

      Appellant’s first motion for extension of time to file its brief is hereby GRANTED for

the period of ten days, and appellant is hereby ORDERED to file her appellate brief with

this Court on August 8, 2019. Appellant’s first motion for extension of time is DENIED

as to the full length of the extension requested, a period of thirty days. Further motions

for extension of time will not be favorably entertained by this Court, absent truly

extraordinary circumstances alleged and supported by appropriate argument, authority,




                                               2
and any necessary evidence. The failure to file the brief timely will result in abatement

of the appeal for the appointment of new counsel.

      The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Craig A. Langford II, by email and by certified mail, return receipt

requested.

                                                                      PER CURIAM

Delivered and filed the
30th day of July, 2019.




                                            3